DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of the Claims
	Claims 1-6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JP 02-272512, of record).
Regarding claim 1, D1 teaches a relay lens (Fig. 4 teaching the required optics, discussed as Examples 11 and 12 and p. 12 of Applicant’s furnished translation, and Fig. 8 demonstrating “inserting the image transmission optical systems of the present invention in the outer tube 1” which is understood to be applicable to each of the disclosed Examples, and Fig. 28 showing the endoscope with plural relay systems k, discussed on p. 13 of Applicant’s furnished translation) comprising:
a plurality of relay optical systems (p. 13, “R1 through Rk image transmission optical systems” and “35-1 through 35-k” interval tubes) that are arranged in a rigid tube (1 or 33) along a longitudinal direction and that re-form an image (sequitur), wherein each of the relay optical systems comprises: 
a pair of rod lenses (10, 11) that are disposed with a space therebetween in the longitudinal direction (Drawing 8); 
a barrel (26) that is disposed between the pair of rod lenses along the longitudinal direction (between the rod lenses 10); and 
at least one cemented lens (lens 20 within lens gap maintaining member 26 i.e. barrel) that is fixed to an inner side of the barrel (as taught by Fig. 8) and that has a positive refractive power (lens 20 is biconvex and thus inherently positive), and a length of the barrel in the longitudinal direction is larger than a thickness of a peripheral edge of the at least one cemented lens in the longitudinal direction (Fig. 8, the barrel encompassing plural lenses i.e. length of the barrel is larger than the thickness of the lenses encompassed). 
D1 does not explicitly show that the relay systems R1 through Rk twice implement the disclosed relay system of Figure 4.
However, D1 has disclosed a plurality of examples (including the required structure as detailed above) and a plurality of locations in which to dispose said structure. 
k locations and thereby achieved a predictable result, i.e. image transmission of the measured endoscope image from the in vivo feature to the external image sensor. 
Regarding claim 2, the modified D1 the relay lens according to Claim 1, and further discloses wherein an outer diameter of the barrel is equal to an outer diameter of the rod lens (Figure 8, barrel 26 matching the rod lenses 10, 11 in diameter). 
Regarding claim 3, the modified D1 teaches the relay lens according to Claim 1, and further discloses wherein the length of the barrel is larger than a maximum thickness of the at least21 one cemented lens in the longitudinal direction (Figure 8, where the barrel 26 is longer than all of the lenses it encompasses). 
Regarding claim 4, the modified D1 teaches the relay lens according to Claim 1, wherein the at least one cemented lens comprises a plurality of cemented lenses (Fig. 4 and p. 12 of Applicant’s furnished translation, lenses 19, 20, and 21), and the plurality of cemented lenses are fixed to the inner side of the barrel (p. 13, “the lens spacing member [barrel] 26 and the concave lens 12 are adhered”; note that it is understood from the disclosure that each of the Example optics are mounted in the tube with the barrel member as taught by Fig. 8 when constructing the full endoscope).

Allowable Subject Matter
Claims 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 5, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, D1 does not explicitly show a step of processing an end face of the barrel, to which 
In re 6, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, D1 does not explicitly show a step of processing an outer circumferential surface of the barrel, to which the positive lens is fixed on the inner side thereof, so that a central axis of the outer circumferential surface coincides with an optical axis of the positive lens

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872